Citation Nr: 1340332	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  10-45 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

2.  Entitlement to an increased evaluation of mild degenerative disc changes at L5-S1 currently evaluated as 20 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to January 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In July 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the July 2013 hearing, the Veteran testified that he has received ongoing treatment at the Oakland VA Medical Center (VAMC), with an appointment as recently as two or three months prior to the hearing.  The most recent VA records are dated in 2012, but there is a note on Virtual VA that those were obtained specifically searching for knee treatment.  There is a possibility, then, that other relevant records also exist that pre-date 2012.  On remand, the RO must make efforts to obtain all records of VA treatment of the Veteran at the Oakland VAMC.  See 38 U.S.C.A. § 5107A (West 2002); 38 C.F.R. § 3.159(c)(2013).  

The Veteran's back condition was last examined in 2011, and he testified that he is now in a wheelchair for most of the time due to limitations on walking and standing.  Since his disability may have worsened, a new examination should be done.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records from Oakland VAMC for treatment from 2009 to the present and associate the records with the claims file.  All efforts to obtain these records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

2.  Provide the Veteran a VA examination to evaluate his back condition.  The examiner must fully describe the effect of the back condition on the Veteran's physical abilities, including ability to work.

3.  After completion of the requested development as outlined above, readjudicate the issue of entitlement to service connection for a TDIU and an evaluation of mild degenerative disc changes at L5-S1, currently evaluated as 20 percent, on the merits.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



